Title: From Alexander Hamilton to Samuel Hodgdon, 14 May 1800
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            New-York May 14th. 1800.
          
          Enclosed is a Copy of a letter from  Capt. Williamson, the Deputy Paymaster General in this district.
          The Situation of the troops to which he alludes, is extremely uncomfortable, and I cannot but regret that no notice should have been taken of an application made so long since as the first of April—You will give information without delay whether there is a supply of Cloathing on hand, and, if not, what measures have been taken for the  purpose of procuring one.
          With consideration I am Sir Yr. ob Servt.
          
            A Hamilton
          
           S. Hodgdon Esqr.—
        